The following order has been entered on the motion filed on the 11th of December 2017 by Plaintiff to Lift Temporary Stay:
"Motion Denied by order of the Court in conference, this the 12th of December 2017."
Upon consideration of the petition filed by Plaintiff on the 11th of December 2017 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of December 2017."
Upon consideration of the petition filed by Plaintiff on the 11th of December 2017 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of December 2017."
The following order has been entered on the motion filed on the 11th of December 2017 by Plaintiff for Suspension of Rules Under Rule 2:
*577"Motion Denied by order of the Court in conference, this the 12th of December 2017."